Citation Nr: 0027804	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for a 
corneal leukoma of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A VA eye examination was conducted in March 1998.  The 
examination showed decreased visual acuity in the right eye 
and visual field deficits.  The diagnoses were age related 
macular degeneration and corneal scar.  After reviewing the 
findings of this examination, the Board is of the opinion that 
additional information is required.  The decreased visual 
acuity and field deficit are shown to be due to macular 
degeneration and not related to the corneal leukoma of the 
right eye.

Accordingly, the case is REMANDED for the following:

The RO should refer the veteran's claims 
folder to the same physician (if 
unavailable to another specialist) who 
conducted the VA eye examination in March 
1998. The physician in an addendum is 
requested to identify all residual 
disability resulting from the service 
connected corneal leukoma of the right 
eye, to include any scarring, decreased 
visual acuity, or visual field deficit.  
If the physician desires another 
examination, it should conducted.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

